 In the Matter of ARTHUR B. WOODS, LEwis A. WOODS, AND GEORGELINDAHL, CO-PARTNERS DOING BUSINESS AS VALLEY CONCRETE COM-PANY,1 EMPLOYER AND PETITIONERandGENERAL TEAMSTERS, CHAUF-FEURS,WAREHOUSEMEN AND HELPERS, LOCAL No. 324, AFL, UNIONCase No. 36-RM 44.Decided February 7,1950DECISIONANDORDERUpon a petition duly filed, a hearing was held before Robert E.`Tillman, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed .2Pursuant to the provisions of Section 3 (b) of the National Labor-Relations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock.]Upon the entire record in this case,3 the Board finds :The Employer is a partnership engaged at Independence, Oregon,in the business of dredging, processing, and selling sand and gravel,purchasing and selling cement, and mixing and selling redi-mix con-,crete.During the year ending September 1, 1949, the Employer pur-chased cement valued at approximately $35,875.Of this sum, cementvalued at approximately $3,158 was purchased from suppliers locatedoutside the State of Oregon ; the balance was purchased from a manu-facturer located within Oregon.The other raw materials used bythe Employer consisted of sand and gravel, which it dredged from a'The name of the Employer is corrected pursuant to evidence adduced at the hearing.2The hearing officer referred to the Board the Union'smotion made orally at the hear-ing, to dismiss the petition.For the reasons stated hereinafter, this motion is hereby:granted.Contrary to the contention of the Employer,a motion may be made orally onthe record at the hearing.Sec. 203.57,National Labor Relations Board Rules and Regu-lations.s After the bearing, the Union filed a motion to strike a brief of the Employer, on theground that it contained statements of fact not supported by the record,As each partyis entitled,under the Board's Rules and Regulations,to file a timely brief commentingon the evidence and setting forth its position,we shall deny this motion. Our decision inthis case is not, however,in any wise predicated upon consideration of factual materialpresented for the first time in the Employer's brief, but solely upon evidence introducedinto the record at the hearing.General Steel Tank Company,81 NLRB 1345.88 NLRB No. 116.519 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDriver within the State.During this same period, the Employer pur-chased locally materials for plant repair and maintenance, such ascables, belting, shafts, and screen cloth, valued at approximately$10,964, materials for truck repair and maintenance valued at approxi-mately $6,318, and gasoline and oil valued at approximately $9,826..All of the gasoline and oil and materials for truck repair and mainte-nance, and an unspecified portion of the materials for plant mainte-nance and repair, were produced or manufactured outside the State..The Employer also purchased, during this same period, capitalequipment valued at approximately $57,000.Equipment valued atapproximately $11,148 was purchased from a supplier located outsidethe State of Oregon; the remaining equipment was purchased fromsuppliers located within Oregon.With the exception of a scoopmo-bile, valued at approximately $4,515, all of the equipment purchasedwithin Oregon was manufactured outside the State.All of the Employer's sales during this period, valued at approxi-mately $164,306, were made locally.Of these sales, products valuedat approximately $2,970 were sold for U. S. highway maintenance.and repair,4 $10,145 for repair and maintenance of the roadbed ofan interstate railroad, $45,719 for the construction of bridges andfor the repair and maintenance of State and county roads, $5,891 forthe construction of a local reservoir, $16,451 to four lumber companies:for the construction and maintenance of buildings and logging roads,5and $653 to an agency of the United States Government for the con-struction of a building.The Employer's remaining sales, approxi-mately 50 percent of the dollar value of its total sales, were made tofarmers, home owners, and similar local purchasers.The Union asserts that the operations of the Employer do notaffect commerce, within the meaning of the Act.Although we do^not find that the Employer's operations are wholly unrelated to com-merce, we believe that they are essentially local in nature, and thatthe assertion of jurisdiction in this case would not effectuate thepolicies of the Act.6We shall, accordingly, dismiss the petition.ORDERIT IS HEREBY ORDERED that the petition herein be, and it hereby is,dismissed.4 Strong Company,86 NLRB 687, is distinguishable on the facts from the instant case.In theStrongcase, the Employer was itself directly engaged in constructing, maintaining,and repairing U. S. highways.5 In excess of 80 percent of the sales of these companies, valued in excess of $6,000,000,is made to customers located outside the State of Oregon.6Standard Concrete Pipe Company,88 NLRB 163;Makins Sand & Gravel Co., Inc.,85 *NLRB 213.